                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

MICHAEL E. ROBERTS, #1887766,                     §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §         Case No. 6:19-CV-101-JDK-JDL
                                                  §
LORIE DAVIS, et al.,                              §
                                                  §
       Defendants.                                §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Michael Roberts, an inmate currently confined at the Powledge Unit within the

Texas Department of Criminal Justice (TDCJ), filed this civil rights lawsuit pro se, alleging that

he was unconstitutionally deprived of his liberty interest in a “good-time earning status” when he

was accused of failing to provide a urine sample. Docket No. 9. The case was referred to United

States Magistrate Judge John D. Love for findings of fact, conclusions of law, and a

recommendation for the disposition of the case.

       On July 26, 2019, Judge Love issued a Report and Recommendation (Docket No. 21),

recommending that Defendants’ motion to dismiss (Docket No. 16) under Federal Rule of Civil

Procedure 12(b)(6) be granted and that Plaintiff’s motion for a preliminary injunction (Docket No.

3) be denied. A copy of this Report and Recommendation was sent to both parties, and Plaintiff

timely filed objections. Docket No. 22.

       Pursuant to 28 U.S.C. § 636(b)(1), the Court has conducted a careful de novo review of

“those portions of the report or specified proposed findings or recommendations to which objection

is made.” As explained below, the Court has determined that the Report and Recommendation of

the United States Magistrate Judge is correct and that Plaintiff’s objections are without merit.

                                                  1
        Plaintiff makes two primary objections to the Report. First, Plaintiff argues that the

Constitution prevents the deprivation of his good-time credits under Teague v. Quarterman, 482

F.3d 769, 781 (5th Cir. 2007), and Wolff v. McDonnell, 418 U.S. 539, 580 (1974). Docket No. 22

at 1–9. But Plaintiff’s complaint does not allege that anyone deprived him of good-time credits.

Docket No. 9. Rather, the complaint seeks reinstatement of Plaintiff’s “good-time earning status.”

Id. at 4. As the Report correctly stated, however, the Constitution does not protect an inmate’s

good-time-earning status. Docket No. 21 at 7 (citing Hester v. Mamukuyomi, 750 F. App’x 275,

277 (5th Cir. 2018) (holding a prisoner’s good-time-earning status is not a constitutionally

protected interest)).

        Second, Plaintiff objects that he was improperly denied a request to amend his complaint

a second time. Docket No. 22 at 2–3, 9; Docket No. 18. Plaintiff, however, failed to attach his

amended complaint to the motion as required by Local Rule CV-7(k). The Fifth Circuit has held

that such a failure is a reasonable ground to deny a motion for leave to amend. See Young v. U.S.

Postal Serv. ex rel. Donahoe, 620 F. App’x 241, 245 (5th Cir. 2015) (citing a plaintiff’s failure to

attach an amended complaint to a motion for leave to amend as required by local rules as a

sufficient basis for denying the motion).

        Accordingly, it is ORDERED that Plaintiff’s objections (Docket No. 22) are

OVERRULED and the Report and Recommendation of the United States Magistrate Judge

(Docket No. 21) is ADOPTED as the opinion of the Court. Further, it is ORDERED that

Defendants’ motion to dismiss (Docket No. 16) is GRANTED. It is also ORDERED that

Plaintiff’s motion for a preliminary injunction (Docket No. 3) is DENIED. Plaintiff’s civil rights

lawsuit is DISMISSED WITH PREJUDICE for failing to state a claim upon which relief can be

granted. Finally, it is ORDERED that any and all motions which may be pending in this civil



                                                 2
action are hereby DENIED.

      So ORDERED and SIGNED this 23rd day of August, 2019.



                                       ___________________________________
                                       JEREMY D. KERNODLE
                                       UNITED STATES DISTRICT JUDGE




                                      3
